DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’) submitted on 2/10/22, 3/8/22, 4/19/22, 6/7/22 and 8/10/22 have been considered. A copy of form PTO-1449 is attached.
 Drawings
The drawings filed on 10/7/21 are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-10, 12-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11,143,594 (Connolly et al) (of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims disclose a method of performing an assay while the claims of the patent disclose a sensor system; however, all the steps of the present claims 1-6, 8-10, 12-14 and 16 can be read from apparatus claims 1-28 of the patent.
Claim 1 of the present application can be read from claim 1 of the patent.
Claim 2 of the present application can be read from claim 5 of the patent.
Claim 3 of the present application can be read from claim 9 of the patent.
Claim 4 of the present application can be read from claim 10 of the patent.
Claims 5-6 of the present application can be read from claim 3 of the patent.
Claims 8-10 of the present application can be read from claim 14 of the patent.
Claim 12 of the present application can be read from claims 3 and 13 of the patent.
Claim 13 of the present application can be read from claims 14 and 18 of the patent.
Claim 14 of the present application can be read from claims 15 and 19 of the patent.
Claim 16 of the present application can be read from claim 17 of the patent.

Allowable Subject Matter
Claims 7, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that there is only Double Patenting rejection in this application, the application will be allowed if a proper Terminal Disclaimer is filed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The closest reference is Reda et al (US 2015/0184235) which discloses a sensor configuration comprising (a) a sensor carrier, comprising (i) a flexible film having surfaces and a window area; and (ii) a plurality of functionalized sensor elements each having a functional layer and supported by said flexible film, said functional layers disposed on a same one of said surfaces of said flexible film within said window area, wherein a region of each of said functional layers of said functionalized sensor elements is functionalized with at least one sensor compound; and (b) suitable shaped tips(50, 60) compressing the flexible film (see paragraphs [0089], [0098]; claims 27-35; figures 3-10c). However, the reference fails to teach steps of “depositing a sample into a sample well of a sample cartridge, the sample well defined by a flexible membrane and a membrane frame having an opening sealed by the flexible membrane, the flexible membrane having a sample side supporting the sample and an opposite sensor side” and “displacing the flexible membrane toward the sensor surface such that the sample is moved to a position closer to the sensor surface”.
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.

As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render limitations ““depositing a sample into a sample well of a sample cartridge, the sample well defined by a flexible membrane and a membrane frame having an opening sealed by the flexible membrane, the flexible membrane having a sample side supporting the sample and an opposite sensor side” and “displacing the flexible membrane toward the sensor surface such that the sample is moved to a position closer to the sensor surface”; in combination with the rest of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gulliksen et al (2008/0248590) discloses a device for carrying out a biological assay.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP						/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       September 29, 2022